Case 3:20-cr-00269-RDM Document16 Filed 10/26/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

 

Vv. : NO. 3:20-CR-269
THOMAS HARTLEY : ELECTRONICALLY FILED
ENTRY OF APPEARANCE

 

Kindly enter my appearance on behalf of Defendant, Thomas Hartley, in the
above-captioned matter.

Respectfully submitted,

/s/ Patrick A. Casey
Patrick A. Casey

PA ID 50626
pcasey@mbklaw.com

 

Myers, Brier & Kelly, LLP
425 Spruce Street, Suite 200
Scranton, PA 18503
Telephone: (570) 342-6100
Fax: (570) 342-6147

Date: October 26, 2020
Case 3:20-cr-00269-RDM Document16 Filed 10/26/20 Page 2 of 2

CERTIFICATE OF SERVICE

I, Patrick A. Casey, hereby certify that a true and correct copy of the
foregoing Entry of Appearance was served upon the following counsel of record
via the Court’s ECF system on this 26" day of October 2020:

Robert J. O’Hara, Esquire
US Attorney’s Office
P.O. Box 309

235 North Washington Avenue
Scranton, PA 18501

/s/ Patrick A. Casey
